Citation Nr: 0409218	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  96-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from his 
May 28, 1962, to June 18, 1965, term of service constitutes a 
bar to Department of Veterans Affairs (VA) benefits (except 
for under Chapter 17 of title 38 United States Code).


REPRESENTATION

Appellant represented by:	Andrea M. Ramsay, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant served on active duty from July 22, 1959, to 
May 27, 1962, and from May 28, 1962, to June 18, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 Administrative Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that determined that the 
character of the appellant's discharge from service was a bar 
to VA benefits except under 38 U.S.C. Chapter 17.  The 
appellant perfected an appeal of this determination to the 
Board.

In November 1997 and June 2002, hearings were  held before 
two of the undersigned Veterans Law Judges.  

When this case was previously before the Board in October 
2002, the Board denied the appellant's claim, determining 
that the character of his discharge from service was a bar to 
the receipt of VA benefits.  The appellant appealed the 
Board's October 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an August 2003 
order, granted the parties' joint motion for remand, vacating 
the Board's October 2002 decision and remanding the case for 
compliance with the terms of the joint motion.

The Board notes that by RO decision of March 1996, the 
appellant was determined to be eligible for health-care 
benefits authorized under chapter 17 of title 38 U.S.C. for 
post traumatic stress disorder (PTSD).  In the March 1996 
administrative decision, the appellant had been informed that 
he may be eligible for health care benefits (for any 
disabilities deemed to be service-connected).  As such, the 
only issue currently in appellate status is as listed above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that while the appellant's claim was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the appellant's 
claim because it is pending before VA.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
notify the claimant and any representative of what evidence 
is to be provided by the claimant and what evidence VA will 
attempt to obtain on behalf of the claimant.  As such, a VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  

In a joint motion for remand, dated in August 2003, the 
parties, citing the Court's decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002), agreed that the case needed to be 
remanded because VA had "neglected" to satisfy its duty to 
notify under the VCAA.  The parties explained that VA had not 
specifically provided the appellant with notice of the 
allocation of the burdens for obtaining evidence necessary to 
his claim, or of the evidence necessary to substantiate the 
claim.  Accordingly, on remand, the RO must send the 
appellant a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
appellant provide any evidence in his possession that 
pertains to this claim.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 
2002); 38 C.F.R. § 3.12(a) (2003).  Regulations further 
provide that a discharge or release for certain offenses is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (2003).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2003).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  
38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2003).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), 
"if it is established to the satisfaction of the Secretary 
that, at the time of the commission of an offense leading to 
a person's court-martial, discharge or resignation, that 
person was insane, such person shall not be precluded from 
benefits under laws administered by the Secretary based upon 
the period of service from which such person was separated."  
38 U.S.C.A. § 5303(b).  

Moreover, pursuant to 38 C.F.R. § 3.12(h) (2003), unless a 
discharge review board established under 10 U.S.C. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12.  38 
C.F.R. § 3.12(h) (2003).

In light of the foregoing, the Board concludes that the RO 
must send the appellant a VCAA letter that explains the laws, 
regulations and procedures regarding willful and persistent 
misconduct, insanity at the time of the offense, and the 
upgrading of a discharge by a discharge review board.

In view of the above, to comply with the Court's order, this 
matter is REMANDED to the RO for the following actions:

1.  The RO should send the appellant and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and  evidence 
not previously provided to VA is 
necessary to substantiate the appellant's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  Further, in the 
letter, the RO should advise the veteran 
of the laws, regulations and procedures 
regarding willful and persistent 
misconduct, insanity at the time of the 
offense, and the upgrading of a discharge 
by a discharge review board.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should furnish to 
the appellant and his attorney a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.  The 
supplemental statement of the case must 
address whether VA's failure to issue a 
VCAA letter to the veteran and his 
representative prior to any adverse 
decision was prejudicial in light of the 
retroactive application of the VCAA and 
the chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


			
	DEBORAH W. SINGLETON	DEREK R. BROWN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	                                                      D. C. 
SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


